Lahtinen, J.
Appeal from a judgment of the Supreme Court (Teresi, J.), rendered February 9, 2006 in Albany County, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the second degree.
In satisfaction of a 10-count indictment, defendant pleaded guilty to criminal possession of a weapon in the second degree and waived his right to appeal. Supreme Court thereafter sentenced defendant within the parameters of the plea agreement to 14 years in prison followed by five years of postrelease supervision. This appeal by defendant ensued and we now affirm.
Having reviewed the plea minutes, we are satisfied that defendant’s appeal waiver was entered voluntarily, knowingly and intelligently (see People v Lopez, 6 NY3d 248, 256-257 [2006]). Accordingly, defendant is foreclosed from arguing that his lawful, negotiated sentence was harsh and excessive (see People v Collier, 35 AD3d 1037, 1037 [2006]). In any event, we find nothing in this record to warrant a reduction of defendant’s sentence in the interest of justice (see People v Travis, 12 AD3d 784 [2004]; People v Leroy, 308 AD2d 639 [2003]).
Mercure, J.P., Carpinello, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed.